Title: From George Washington to Major General Adam Stephen, 19 May 1777
From: Washington, George
To: Stephen, Adam



Dear sir
Morris Town 19th May 1777.

I have receiv’d your favor of this date & still continue to think that an Attack upon the Tory Regimts in their present Situation would by no means answer your expectation.
I have order’d Genl Heard (who will soon be reinforced to a considerable Number) to advance towards Hackensack with all his Men, except those necessary for the Works at Pumpton & there act in what ever manner he finds most conducive to distress & Harass the Tory Regimts at Bergen. I am Dear sir Your very Hhble servt

Go: Washington


P.S. What causes my Objection to your making an attack is, that the Necessary preparation for Crossing the River could not possibly be made without a Discovery.


G.W.
